DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to remarks filed on 11/19/2021. Claims 88-107 remain pending in the instant application. A complete response to applicants remarks and a Notice of Allowability follows here below. 
Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed 11/19/2021, with respect to prior art rejections under 35 U.S.C. § 103 have been fully considered and the rejections have been withdrawn. 
Allowable Subject Matter
Claims 88-107 have been allowed. These claims have been renumbered as 1-20.
Prior art reference Allen et al. (US 20200160032 A1) discloses “it has surprisingly been found that true cell cluster analysis can be beneficial in improving accuracy of the methods described herein. A "true cell cluster" refers to a group of cells in spatial proximity when measured by the system and that likely naturally originated in spatial proximity within the subject and/or specimen. True cell clusters can, in some embodiments, include cells arranged in or derived from a tumor or portion of a tumor. Clusters of attached cells originating from the same location in the body can often be indicative of low-grade neoplasia. For example, the cytological hallmark of low-grade urothelial neoplasia (LGUN) is one or more clusters of cells that exhibit a fibrovascular core. Many LGUN cases are missed, however, as the fibrovascular core is a three-dimensional feature and cytology slides are inherently two-dimensional. It has surprisingly been found that true cell clusters can be detected from these two-dimensional images using deep learning. A method described herein for detection of true cell clusters in cytological specimens is illustrated in FIG. 4. In some embodiments, the method 
The following is an examiner’s statement of reasons for allowance: The prior art either singly or in combination does not teach, disclose or suggest at least the following claim limitation(s):
“… receive first imaging information for at least one organ of at least one patient;
generate second imaging information by performing a segmentation operation on the first imaging information to identify a plurality of tissue types, including at least one tissue type indicative of the at least one cystic lesion;
identify the at least one cystic lesion in the second imaging information; and
apply a first classifier and second classifier to the at least one cystic lesion to classify the at least one cystic lesion into one or more of a plurality of cystic lesion types.”
The remaining claims require similar inventive features. The inclusion of such features, in combination with the other claimed features render the claim(s) allowable. The prior art fails to disclose the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10041910 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665